This action was begun in the county court of Delaware county August 23, 1909, by Sam Atterberry, against Q. P. McGhee, for the sum of $160, alleged to be due on a contract. The cause was tried October, 1909, and judgment rendered in favor of plaintiff in the sum of $160, with interest at 6 per cent. from June 29, 1909. From this judgment defendant, Q. P. McGhee, appeals.
The petition in error and purported transcript of the record was filed October 11, 1910. No brief was filed by either party until November 23, 1912, when brief was filed by plaintiff in error. However, the record shows no service of brief on defendant in error. As the case had been filed more than two years before briefs were filed by plaintiff in error, this court will not pass upon the record in the absence of service of brief on defendant in error, or stipulation or order of court that briefs may be filed out of time.
The appeal should, therefore, be dismissed.
By the Court: It is so ordered. *Page 321